967 F.2d 585
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Sammy George DAILY, Margaret Philomena Daily, Debtors.Michael DAILY, Plaintiff-Appellant,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Defendant-Appellee.In re Sammy George DAILY and Margaret P. Daily, Debtors.FEDERAL DEPOSIT INSURANCE CORPORATION, Defendant-Appellee,v.Michael DAILY;  U.S. Properties, Inc. Respondents-Appellants.
Nos. 91-15753, 91-15763.
United States Court of Appeals, Ninth Circuit.
Submitted June 9, 1992.*Decided June 22, 1992.

Before JAMES R. BROWNING, PREGERSON, and RYMER, Circuit Judges.

ORDER

1
The judgment of the district court is AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4